ORDER

PER CURIAM.
Defendant appeals the judgment entered on his conviction by a jury of two counts of first degree murder, in violation of section 565.020 RSMo.1994, one count of first degree assault, in violation of section 565.050 RSMo. 1994, and three counts of armed criminal action, in violation of section 571.015 RSMo. 1994. Defendant also appeals from the denial of his rule 29.15 motion for post-conviction relief.
We have reviewed the briefs of the parties and the record on appeal and find no error of *955law. A detailed opinion would have no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgments are affirmed pursuant to Rules 30.25(b) and 84.16(b).